Citation Nr: 1754369	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-12 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Atlanta, Georgia.  In October 2016, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record.  This matter was previously before the Board in February 2017 at which time it was remanded to the Agency of Original Jurisdiction for additional development.  The Board finds there has been substantial compliance with its February 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The matter is once again before the Board.


FINDING OF FACT

The Veteran's hearing acuity is not shown to have been worse than Level I in the right ear and Level I in the left ear at any point during the duration of this appeal.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met at any point during the duration of this appeal. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2017).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (2017).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2017).  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85 (b) (2017).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85 (e) (2017).

If the puretone threshold in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86 (a) (2017).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86 (b) (2017).

The assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

In the instant case, VA audiology examination findings in February 2013 revealed that the pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 25, 30, 75 and 95 decibels in the right ear and 20, 30, 75 and 95 decibels in the left ear.  The average puretone threshold in the right ear was 56 decibels and the left ear was 55 decibels.  Maryland CNC speech recognition scores were 96 percent in the right ear and 96 percent in the left ear.  Under Table VI, these audiological findings correspond to a level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2017).  Under Table VII, these levels yield a 0 percent evaluation.  38 C.F.R. § 4.85, Table VII.

A June 2014 audiology note shows that the Veteran was seen for complaints of decreased hearing.  Audiological findings revealed combined sensorineural bilateral hearing loss right greater than left.  The hearing loss was noted to be normal at 250 to1000 Hertz sloping to a profound loss at 4000 Hertz with a severe loss at 3000 and 8000 Hertz in both ears.  This record does not include specific decibel readings at frequencies from 1000 to 8000 Hertz.  The Veteran was fitted for bilateral hearing aids in July 2014.

In written argument in September 2015, the Veteran's representative requested that consideration be given to assigning the Veteran an extra schedular rating.  

In August 2016, the Veteran testified before the Board that his hearing had worsened and that he had trouble hearing high pitched sounds and regular conversation.  He said he had to turn his head to the left in certain situations in order to hear and had to be careful not to talk too loud.  He also said that his hearing was worse in his right ear.  

A September 2016 VA audiology note reflects the Veteran's concerns with his right ear hearing acuity.  He said that he could not hear sounds in that ear that other people could hear.  He reported that he had been fitted with hearing aids in 2014, but was not consistent in wearing them.  This record does not include complete audiological findings to include specific decibel levels at frequencies, but it does note that puretone air and bone conduction testing revealed normal hearing through 1000 Hertz dropping to a mild to profound sensorineural hearing loss in the right and left ears.  

QTC audiology examination findings in April 2017 reveal pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 20, 35, 75 and 95 decibels in the right ear and 5, 25, 80 and 90 decibels in the left ear.  The average puretone threshold in the right ear was 56 decibels and the left ear was 50 decibels.  Maryland CNC speech recognition scores were 100 percent in the right ear and 92 percent in the left ear.  Under Table VI, these audiological findings correspond to a level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2017).  Under Table VII, these levels yield a 0 percent evaluation.  38 C.F.R. § 4.85, Table VII.

Consideration has also been given to section 4.86 for exceptional patterns of hearing impairment, but such exceptional patterns of hearing impairment are not found in this case. 

As noted above, the ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII. See Lendenmann, 3 Vet. App. at 349.  There is no room for discretion.  The evidence, as it stands, indicates the Veteran's service-connected bilateral hearing loss warrants no more than a 0 percent evaluation throughout the appeal period. 

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss.  In terms of daily life, the VA examination reports specifically address the effects of the Veteran's hearing impairment on his daily life. See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  These reports, in addition to statements from the Veteran, are consistent in showing that he has difficulty communicating with people at a conversation level and in hearing high pitched noises such as alarms. Such effects, while impairing, do not take the Veteran's case outside the norm as to warrant consideration of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1) (2017).  The symptoms of this disability have been accurately reflected by the schedular criteria.  Importantly, as explained by the Court in Doucette v. Shulkin, "in light of the plain language of §§ 4.85 and 4.86, as well as the regulatory history of those sections,  . . . the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."  28 Vet.App. 366, 369 (2017).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-6 (2008).

Finally, while the evidence shows that the Veteran's bilateral hearing loss impacts his ability to work by causing difficulties hearing and understanding conversation level speech and high pitched sounds including fire alarms, the evidence does not show that it causes unemployability.  Rather, the Veteran reported at the February 2013 VA examination that he was working as a correctional officer and had been doing so for 18 years.  He similarly testified in August 2016 that he was working in the control room of a state prison.  Consequently, the issue of the Veteran's entitlement to a total disability rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette, 28 Vet. App. at 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's bilateral hearing loss disability do not more nearly approximate the criteria for a compensable rating at any point during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a compensable rating for bilateral hearing loss disability must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



	(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


